DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 11-18 are pending in this application and have been examined on the merits. Claims 9-11 and 19-20 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pp. 10-11 of applicant arguments, filed 11/16/2021, with respect to the previous objections to the drawings and specification, see pg. 10 of applicant arguments, and the previous rejections under 35 U.S.C. 112(b), see pg. 10 and 11 of applicant arguments have been fully considered and are persuasive. The objections of the drawings and the specification have been withdrawn, and the rejection of claims 5 and 7 under U.S.C. 112(b) have been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Some references used in previous rejection may be present as teaching references, but the amending of claims 1 and 16 to include the connection duct structure has required a new grounds of rejection for claims 1 and 16. All arguments presented by the applicant, see pp. 11-14 of applicant arguments, rely on the added 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,726,633 (referred to as Bordas) in view of US 2018/0245797 (referred to as Johnson).
Regarding claim 1, Bordas discloses a cooking appliance (cooker 1) having a cooling system (cooling device. See Bordas translation, eighth paragraph of pg. 3), the cooking appliance comprising: an oven (3. see Fig. 1) having a cooking chamber (see Fig. 1); a cooktop provided above the oven (cooking plate and 16. See Bordas translation, last paragraph of pg. 2); a first electrical component (18) disposed in at least one of a front surface and an interior of the cooktop (see Fig. 1); a second suction port (17) disposed in an upper front surface of the cooktop (see Fig. 1), the second suction port being positioned above a first cooling duct (Fig. 1 discloses 17 being above 12 and 13. Bordas does not disclose an additional suction port leading to the lower cooling duct. However, the combination of Bordas in view of Johnson would result in an additional suction port leading to ducts 12 and 13 of Bordas as discussed below); a first cooling duct (12 and 13) formed between an upper portion of the oven and a lower portion of the cooktop (see Fig. 1) and including a front portion (12a); and a communication port (12b. See annotated Fig. 1 below) formed at a upper portion of the first cooling duct (See annotated Fig. 1 below); an exhaust port (14a) disposed in a rear of the cooktop (see Fig. 1) and configured to communicate with a rear portion of the first cooling duct (see Fig. 1); a second cooling duct (16) formed above the first cooling duct (see Fig. 1), and including a front portion (see annotated Fig. 1 below) configured to communicate the second suction port (see annotated Fig. 1 below) and an outlet (see annotated Fig. 1 below) formed at a lower portion of the second cooling duct (see annotated Fig. 1 below), an exhaust fan (13a. See Bordas translation, third paragraph of pg. 3) disposed in rear portion of the oven (see Fig. 1); and a connection duct (annotated Fig. 1 discloses the area considered a connection duct) provided to connect the communication port of the first cooling duct and the outlet of the second cooling duct (see annotated Fig. 1 below); wherein an exhaust fan is configured to draw air toward the first cooling duct, draw air from the second suction port toward the second cooling duct and then to the first cooling duct via the connection duct so as to cool the first electrical component and discharge air from the first cooling duct through the exhaust port (Fig. 1 of Bordas and annotated Fig. 1 disclose airflow arrows that disclose airflow moving towards 12 and 13, air being drawn from 16 towards 17 and then to 12 and 13 via the connection duct, passing 18 to cool it, and being discharged from 12 and 13 through 14a), and wherein the lower portion of the cooktop is spaced apart from the upper portion of the first cooling duct (Fig. 1 discloses the lower portion of 16 and the upper portion of 12 being spaced apart by 15) so that the connection duct is disposed therebetween (see annotated Fig. 1 below).
Bordas does not disclose a first suction port disposed in an upper front surface of the oven; wherein the first suction port communicates with the front portion of the cooktop; wherein the exhaust fan is configured to draw air into from the first suction port.
However, Johnson does disclose a first suction port (inlet 52) disposed in an upper front surface of an oven (see Figs. 2-4); wherein the first suction port communicates with a front portion of the cooktop (Fig. 3 discloses inlet 52 communicating with the front portion of cooling passage 56); and wherein an exhaust fan is configured to draw air into from the first suction port (at least Fig. 3 and para. [0039] disclose outside air entering through inlet 52).
Bordas and Johnson are considered analogous to the claimed invention because they both are in the field of oven ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct structure of Bordas to include the additional suction port of Johnson in order to provide multiple cooling features proximate to the control panel to allow for more uniform cooling (Johnson, para. [0005]).
Regarding claim 2, Bordas in view of Johnson discloses the invention of claim 1 and the combination further discloses wherein when the exhaust fan is operated, outside air is drawn into the second cooling duct through the second suction port, cools the first electrical component, and then is discharged to an outside of the cooktop through the first cooling duct and the exhaust port (Fig. 1 of Bordas disclose airflow arrows that disclose air being drawn into 16 through 17 cooling 18 as it passes through to 13 and out 14a. Bordas translation, third paragraph of pg. 3 discloses 13a being used to cause the airflow).
Regarding claim 3, Bordas in view of Johnson discloses the invention of claim 1 and the combination further discloses wherein the connection duct (see annotated Fig. 1 below) is provided in a direction perpendicular to the lower portion of the cooktop (annotated Fig. 1 below discloses the connection duct going in a perpendicular direction to the lower portion of the cooktop even though the walls of the connection duct are not perpendicular themselves).
Regarding claim 4, Bordas in view of Johnson discloses the invention of claim 1 and the combination further discloses a second electrical component (19 of Bordas) disposed below the cooktop (see Fig. 1 of Bordas), wherein the second cooling duct (16 of Bordas) is configured to communicate with the second electrical component (see Fig. 1 of Bordas).
Regarding claim 5, Bordas in view of Johnson discloses the invention of claim 4 but the combination, as discussed in claim 4, does not disclose wherein the lower portion of the cooktop is provided with a receiving portion in which the second electrical component is disposed.
However, Johnson does disclose wherein a lower portion of the cooktop (Fig. 2 of Johnson discloses cooktop 44 having a lower portion) is provided with a receiving portion (electronics chamber 58 of Johnson. Fig. 4 of Johnson discloses the electronics chamber 58 extending to the lower portion of cooktop 44) in which a second electrical component is disposed (Fig. 4 of Johnson discloses controller 38 being disposed in electronics chamber 58).
Bordas and Johnson are considered analogous to the claimed invention because they both are in the field of ventilation in oven ranges. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Bordas to include the electronics chamber of Johnson in order to provide a space than can receive a variety of electronics (Johnson, para. [0037]).
Regarding claim 6, Bordas in view of Johnson discloses the invention of claim 4 and the combination further discloses a first electrical component (18 of Bordas) and a second electrical component (19 of Bordas).
Bordas does not disclose a configuration of two electrical components in which one comprises a display configured to display a state of the cooking appliance and the other comprises a printed circuit board on which a processor configured to control the cooking appliance is disposed.
However, Johnson does disclose a configuration of two electrical components in which one comprises a display configured to display a state of a cooking appliance (paras. [0035] and [0037] of Johnson disclose control panel 36 including user interface 39 which comprises a display component which can display a state of the cooking appliance) and the other comprises a printed circuit board on which a processor (controller 38 of Johnson comprises one or more microprocessors. See para. [0033] of Johnson) configured to control a cooking appliance is disposed (controller 38 of Johnson is configured to rout input/output signals to components of oven range appliance 10. See para. [0034] of Johnson).
Bordas and Johnson are considered analogous to the claimed invention because they both are in the field of ventilating ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronics of Bordas to include the control panel and microprocessors of Johnson in order to provide operational feedback to a user (Johnson, last sentence of para. [0034]) and to control the multiple heating elements of an oven range (Johnson, para. [0032]).
Regarding claim 7, Bordas in view of Johnson discloses the invention of claim 5 and the combination further discloses wherein when the exhaust fan is operated, outside air is drawn into the second cooling duct through the second suction port, passes the first electrical component and the second electrical component, and then is discharged to an outside of the cooktop through the first cooling duct and the exhaust port (Fig. 1 of Bordas disclose airflow arrows that disclose air being drawn into 16 through 17, passing 18 and 19, moving through 13, and out 14a. Bordas translation, third paragraph of pg. 3 discloses 13a being used to cause the airflow).
Regarding claim 8, Bordas in view of Johnson discloses the invention of claim 1 and the combination further discloses wherein the second cooling duct (16 of Bordas) is formed by a front surface of the cooktop (see annotated Fig. 1 below), a top surface of the cooktop (see annotated Fig. 1 below; and Bordas translation, last paragraph of pg. 2), the bottom surface of the cooktop (see annotated Fig. 1 below), and both side surfaces of the cooktop (walls of body 2. See Fig. 1 of Bordas).
Regarding claim 14, Bordas in view of Johnson discloses the invention of claim 1 and the combination further discloses a door (4 of Bordas) provided to open and close the cooking chamber (Bordas translation, pg. 3, para. 3 discloses 4 being used to open and close the cooking chamber of 3); and a door air passage (6a of Bordas) provided inside the door (see Fig. 1 of Bordas) and configured to communicate with the first cooling duct (Fig. 1 of Bordas discloses 6a communicating with 12), wherein a lower end of the door air passage (7 of Bordas) is opened to an outside of the cooking appliance (see Fig. 1 of Bordas).
Regarding claim 15, Bordas in view of Johnson discloses the invention of claim 14 and the combination further discloses wherein when the exhaust fan is operated (Bordas translation, third paragraph of pg. 3 discloses 13a being used to cause the airflow), outside air is drawn into the first suction port (at least Fig. 3 and para. [0039] of Johnson disclose outside air entering through inlet 52) to the first cooling duct (Fig. 1 of Bordas discloses outside air flowing to 12 and 13), into the second suction port to the second cooling duct (Fig. 1 of Bordas disclose airflow arrows that disclose air being drawn into 17 and flowing to 16), and into the lower end of the door air passage to the first cooling duct (Fig. 1 of Bordas disclose airflow arrows that disclose air being drawn into 7 before moving to 12 and 13), and wherein the outside air drawn into the first suction port (at least Fig. 3 and para. [0039] of Johnson disclose outside air entering through inlet 52) cools the upper portion of the oven while passing through the first cooling duct and is discharged to the outside of the cooking appliance through the exhaust port (Fig. 1 of Bordas discloses air passing over the upper wall 3d of 3 and through 12 and 13 before being discharged from 14a), the outside air drawn into the second suction port cools the first electrical component, is introduced into the first cooling duct, and is discharged to the outside of the cooking appliance through the exhaust port (Fig. 1 of Bordas discloses outside air being drawn into 17, passing 18 to cool it, being introduced into 12 and 13, and being discharged through 14a), and the outside air drawn into the lower end of the door air passage cools the door, is introduced into the first cooling duct, and then is discharged to the outside of the cooking appliance through the exhaust port (Fig. 1 of Bordas discloses outside air being drawn into 7, moving through and cooling 4, entering 12 and 13, and being discharged from 14a).
Regarding claim 16, Bordas discloses a cooking appliance (cooker 1) having a cooling system (cooling device. See Bordas translation, eighth paragraph of pg. 3), the cooking appliance comprising: an oven (3. see Fig. 1) having a cooking chamber (see Fig. 1); a cooktop provided above the oven (cooking plate and 16. See Bordas translation, last paragraph of pg. 2); a first electrical component (18) disposed in a front surface of the cooktop (see Fig. 1); a second electrical component (19); a second suction port (17) disposed in an upper front surface of the cooktop (see Fig. 1), wherein the second suction port being positioned above the first suction port (Fig. 1 discloses 17 being above 12 and 13. Bordas does not disclose an additional suction port leading to the lower cooling duct. However, the combination of Bordas in view of Johnson would result in an additional suction port leading to ducts 12 and 13 of Bordas as discussed below); a first cooling duct (12 and 13) formed between an upper portion of the oven and a lower portion of the cooktop (see Fig. 1) and including a front portion (12a), and a communication port (12b. See annotated Fig. 1 below) formed at a upper portion of the first cooling duct (See annotated Fig. 1 below); an exhaust port (14a) disposed in a rear of the cooktop (see Fig. 1) and configured to communicate with a rear portion of the first cooling duct (see Fig. 1); a second cooling duct (16) formed above the first cooling duct (see Fig. 1), and including a front portion (see annotated Fig. 1 below) configured to communicate with the second suction port (see annotated Fig. 1 below) and an outlet (see annotated Fig. 1 below) formed at a lower portion of the second cooling duct (see annotated Fig. 1 below); an exhaust fan (14a) disposed in rear portion of the oven (see Fig. 1); and a connection duct (annotated Fig. 1 below discloses the area considered a connection duct) provided to connect the communication port of the first cooling duct (see annotated Fig. 1 below) and the outlet of the second cooling duct (see annotated Fig. 1 below); wherein the exhaust fan is configured to draw air toward the first cooling duct, draw air from the second suction port toward the second cooling duct and then to the first cooling duct via the connection duct so as to cool the first electrical component and the second electrical component, and discharge air from the first cooling duct through the exhaust port (Fig. 1 of Bordas and annotated Fig. 1 disclose airflow arrows that disclose airflow moving towards 12 and 13, air being drawn from 16 towards 17 then to 12 and 13 via the connection duct, passing 18 and 19 to cool them, and being discharged from 12 and 13 through 14a), and wherein the lower portion of the cooktop is spaced apart from the upper portion of the first cooling duct (Fig. 1 discloses the lower portion of 16 and the upper portion of 12 being spaced apart by 15) so that the connection duct is disposed therebetween (see annotated Fig. 1 below).
Bordas does not disclose a configuration in which an electrical component is disposed in an interior of the cooktop; a first suction port disposed in an upper front surface of the oven; wherein the first suction port communicates with the front portion of the first cooling duct; and wherein the exhaust fan is configured to draw air from the first suction port.
However, Johnson does disclose a configuration in which an electrical component is disposed in an interior of a cooktop (controller 38 may be disposed in the interior of cooktop 44 when it communicates with a sensor within cooking chamber 14 or heating element 46. See para. [0035], line 3-11); a first suction port (inlet 52) disposed in an upper front surface of an oven (see Figs. 2-4); wherein the first suction port communicates with a front portion of the first cooling duct (Fig. 3 discloses inlet 52 communicating with the front portion of cooling passage 56); and wherein an exhaust fan is configured to draw air from the first suction port (at least Fig. 3 and para. [0039] disclose outside air entering through inlet 52).
Bordas and Johnson are considered analogous to the claimed invention because they both are in the field of oven ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct structure of Bordas to include the additional suction port of Johnson in order to provide multiple cooling features proximate to the control panel to allow for more uniform cooling (Johnson, para. [0005]).
Regarding claim 17, Bordas in view of Johnson discloses the invention of claim 16 and the combination further discloses wherein when the exhaust fan is operated, outside air is drawn into the second cooling duct through the second suction port, cools the first electrical component and the second electrical component, is introduced into the first cooling duct to be mixed with the outside air drawn into the first suction port, and then is discharged to an outside of the cooking appliance through the exhaust port (Fig. 1 disclose airflow arrows that disclose outside air being drawn into 16 through 17, cooling 18 and 19, being introduced to 12 and 13, mixing with air from 12 and 13 when it enters 13a, and being discharged from 14a).
Regarding claim 18, Bordas in view of Johnson discloses the invention of claim 16 and the combination further discloses wherein the second cooling duct (16 of Bordas) is formed by a front surface of the cooktop (see annotated Fig. 1 below), a top surface of the cooktop (see annotated Fig. 1 below; and Bordas translation, last paragraph of pg. 2), the bottom surface of the cooktop (see annotated Fig. 1 below), and both side surfaces of the cooktop (walls of body 2. See Fig. 1 of Bordas).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordas in view of Johnson as applied to claim 1, and further in view of US 2016/0209051 (referred to as Na).
Regarding claim 11, Bordas in view of Johnson disclose the invention of claim 1 but the combination does not disclose wherein a rear portion of the second cooling duct comprises two rectangular holes, and wherein the connection duct comprises a rectangular pipe corresponding to the two rectangular holes, and a partition is provided in a center of the connection duct.
However, Na does disclose wherein a rear portion of a second cooling duct (second guide 180) comprises two rectangular holes (Fig. 6 discloses second guide 180 comprising two rectangular holes), and wherein a connection duct (first incline 197) comprises a rectangular pipe (second openings 196) corresponding to the two rectangular holes (Fig. 7 discloses second openings 196 corresponding to the rectangular holes of second guide 180), and a partition (Fig. 7 discloses second openings 196 having partitions. See para. [0076]) is provided in a center of the connection duct (Fig. 7 discloses second openings 196 being provided in the center of first incline 197).
Bordas and Na are considered analogous to the claimed invention because they both are in the field of cooling systems used in ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Bordas to include the connection duct geometry of Na to allow direct flow from inlet openings to outlet openings without flow in the widthwise direction, which increase air flow and cooling efficiency (Na, para. [0077]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordas in view of Johnson as applied to claim 1, and further in view of US 2018/0340694 (referred to as Greenbaum).
Regarding claim 12, Bordas in view of Johnson disclose the invention of claim 1, and the combination further discloses that the second cooling duct connects to a second duct section of the first cooling duct (see annotated Fig. 1 below).
The combination does not disclose that the first cooling duct comprises a geometry of the first duct section that gradually narrows in width from the first suction port, and a geometry of the second duct section that is connected to the first duct section, that gradually becomes greater in height from the first duct section toward the exhaust fan.
However, Greenbaum does disclose a first duct section (cooling duct 100) that gradually narrows in width (Figs. 2-4 disclose cooling duct 100 narrowing in width) from the first suction port (cooling duct inlet 101), and a second duct section (cooling fan inlet 201) that gradually becomes greater in height from the first duct section (cooling duct 100) toward the exhaust fan (Figs. 2-4 disclose cooling fan inlet 201 gradually becoming greater in height at is moves towards fan 200).
Bordas and Greenbaum are considered analogous to the claimed invention because they both are in the field of cooling systems used in ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Bordas with the cooling duct of Greenbaum to keep the air pressure drop uniform along the length of the cooling duct (Greenbaum, para. [0003]) and to direct air to a fan that is laterally offset at the rear of an oven which would allow room for other centrally-located structures (Greenbaum, para. [002]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordas in view of Johnson as applied to claim 1, and further in view of US 2015/032196 (referred to as Temple).
Regarding claim 13, Bordas in view of Johnson disclose the invention of claim 1 but the combination does not disclose two oven exhaust ports provided at left and right sides of the exhaust port and configured to communicate with the cooking chamber of the oven.
However, Temple does disclose two oven exhaust ports (flues 156) provided at left and right sides of the exhaust port (see Fig. 6) and configured to communicate with the cooking chamber of the oven (flues 156 communicate with the cooking compartment to exhaust flue gases. See para. [0076]).
Bordas and Temple are considered analogous to the claimed invention because they both are in the field of cooling systems used in ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Bordas with the flues of Temple to isolate flue gases from cooling air so that flue gases may be exhausted from different opening than the cooling air. When flue gases are exhausted out of a separate opening they can be directed in a different direction than the cooling air when it is exhausted (Temple, para. [0011]).

Annotated Figures

    PNG
    media_image1.png
    907
    1078
    media_image1.png
    Greyscale

Annotated Figure 1
Annotated Fig. 1 is an annotation of Fig. 1 of Bordas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Applicant’s amendment included adding structure not previously claimed (dimensional relationship of the suction ports, as well as, spacing of the cooling ducts) and alterations to the scope of claims 1 and 16 on which all other claims depend on, thus necessitating the new ground(s) of rejection.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762